Citation Nr: 0013177	
Decision Date: 05/18/00    Archive Date: 05/24/00

DOCKET NO.  94-09 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
stomach disorder, to include diverticulosis.

(The issue of whether there was clear and unmistakable error 
in Board decisions of August 1970, and May 1972, is the 
subject of a separate Board decision, Docket No. 97-32 668A.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Counsel


INTRODUCTION

The appellant had active military service from November 1951 
to November 1955.  

This matter arises from a December 1996 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The RO found that the veteran had 
failed to submit new and material evidence to reopen a claim 
of entitlement to service connection for gastroenteritis.  
The veteran filed a substantive appeal and the case was 
referred to the Board of Veterans' Appeals (Board) for 
resolution.


FINDINGS OF FACT

1.  In a May 1972 decision, the Board denied entitlement to 
service connection for gastroenteritis on the basis that the 
appellant had no current diagnosis of gastroenteritis that 
was related to service.
 
2.  Some of the evidence received subsequent to the May 1972 
Board decision by itself, or in connection with evidence 
already of record, is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
gastroenteritis, to include diverticulosis.  

3.  There is no medical evidence of a nexus between a current 
gastrointestinal disorder and service.


CONCLUSIONS OF LAW

1.  The May 1972 Board decision denying entitlement to 
service connection for gastroenteritis is final.  38 U.S.C.A. 
§ 7104(b) (West 1991).

2.  New and material evidence has been received since the May 
1972 Board decision, and the veteran's claim of entitlement 
to service connection for gastroenteritis, to include 
diverticulitis, is reopened.  38 U.S.C.A. § 5108 (West 1991), 
38 C.F.R. § 3.156 (1999). 

3.  The veteran's claim for service connection for 
gastroenteritis, to include diverticulitis is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was separated from service in November 1955.  In 
October 1956, he filed an initial claim for service 
connection for a stomach condition which reportedly occurred 
in January 1952.  His claim was originally denied in December 
1956, and was denied twice more by the RO and by the Board in 
August 1970 and in May 1972.  In September 1996 he requested 
that his claim be reopened on the basis that he had "food 
poisoning in 1953 while serving in Korea."  The RO denied 
the veteran's request to reopen his claim in December 1996.   

The evidence before the Board at the time of the May 1972 
decision included service medical records, two VA examination 
reports, as well as private medical records.  The veteran's 
entrance examination report included a diagnosis of marked 
hypochondriacal reaction with marked suggestion of 
malingering and inadequate personality tests.  The service 
medical records showed that the veteran had been treated 
during service for gastroenteritis in July 1953.  In April 
and May 1955 he complained of abdominal cramps and diarrhea, 
and was thought to have Salmonella gastroenteritis.  The 
results of an ordered stool culture were not associated with 
the claims file.  There was no further record of treatment 
and the separation examination report was negative for 
gastrointestinal complaints or clinical findings.  

The various statements from private doctors acknowledged 
treatment of the veteran from 1957 to 1970.  In March and 
April 1958, the veteran was treated for anxiety syndrome 
manifested by periodic diarrhea, insomnia, and general 
nervousness.  In August 1958 he was diagnosed as having 
chronic gastritis, although an upper gastrointestinal (UGI) 
series and a gallbladder evaluation were negative.  

The VA examination report of November 1956 also reported a 
normal UGI series and noted no gastrointestinal pathology.  
The VA psychiatrist reported a diagnosis of 
psychophysiological gastrointestinal reaction, chronic, mild.  
A December 1971 VA examination report noted that the veteran 
had a history of occasional diarrhea when nervous, without 
relationship to food.  The examiner found the veteran to be 
"very evasive" and he appeared "far out" with regard to 
his gastrointestinal complaints.  The physical examination of 
the veteran's gastrointestinal system was normal.  An UGI 
series showed a normal esophagus, stomach and duodenal bulb, 
except for "some minimal old deformity of the duodenal 
bulb."  The veteran's diagnosis was reported as 
hypochondriacal neurosis.  

The Board denied the veteran's claim for service connection 
for gastroenteritis and found that the evidence showed no 
organic disease of the veteran's upper gastrointestinal 
system and no diagnosed gastrointestinal system disability 
related to service.  

Applicable law provides that a claim which is the subject of 
a prior final decision may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  A three-part 
analysis is to be applied when a claim to reopen is 
presented.  Winters v. West, 12 Vet. App. 203, 205-06 (1999); 
and Elkins v. West, 12 Vet. App. 209, 215-218 (1999).  The 
first step is to determine whether new and material evidence 
has been presented pursuant to 38 C.F.R. § 3.156(a).  If so, 
there must then be a determination whether the claim 
presented is well grounded under 38 U.S.C.A. § 5107(a).  If 
the claim is not well grounded, the "adjudication process 
must come to a screeching halt despite reopening because a 
claim that is not well grounded cannot be allowed."  See 
Winters, 12 Vet. App. at 206.  If the claim is well grounded, 
then the VA must ensure that the duty to assist has been 
fulfilled before proceeding to the third step of a merits 
adjudication.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

For purposes of the first step of the analysis, new and 
material evidence means evidence not previously submitted, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  That is, if the evidence 
contributes to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability it 
should be considered, regardless whether it changes the 
original outcome.  See Hodge, 155 F.3d at 1363.  Further, when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  

Since the Board's May 1972 decision, the veteran has 
submitted private and VA medical records and several witness 
statements.  The private medical records show a December 1965 
evaluation of the veteran's colon by barium and a 
sigmoidoscopy.  The barium study revealed some irritability 
and irregularity of the mucosa without ulceration.  The 
sigmoidoscopy showed no pathology other than hemorrhoids.  In 
October 1969, the veteran sought private treatment for 
complaints of nerves and pains in his stomach, arms, back, 
legs, and headaches.  An UGI revealed duodenitis and 
Schatzki's ring.  The physician's diagnosis was: Multiple 
complaints secondary to chronic anxiety state with special 
reference to GASTROINTESTINAL tract.  

The VA records include a May 1976 VA examination report 
showing no evidence of GASTROINTESTINAL disease, and VA 
outpatient records covering the period from June 1980 through 
September 1983, showing surgery for an inguinal hernia and no 
GASTROINTESTINAL disorder.  VA outpatient and hospital 
records covering the period from January 1993 to November 
1996 showed a February 1993 hospital admission for complaints 
of abdominal pain and rectal bleeding.  The VA physician 
noted a previous diagnosis of diverticulosis by barium enema 
in August 1992.  A computerized axial tomography scan of the 
abdomen was normal and an UGI series and small bowel study 
was also negative.  A September 1994 VA outpatient clinical 
record noted an acute exacerbation of the veteran's 
diverticulitis.  

The veteran submitted several witness statements dated in 
September 1992.  One former Air Force colleague wrote that a 
number of people had food poisoning in Korea that went from 
diarrhea to dysentery.  The witness stated that the veteran's 
condition was worse than others, and he could not "shake it 
for about one month."  Another witness stated that he had 
known the veteran all his life, and that his claimed 
disabilities had been present since he'd know him.  The 
remaining witness statements supported the veteran's report 
of disabilities, but none of the witnesses linked the 
veteran's conditions to service.  

In assessing the applicable evidence of record, the Board 
concludes that the veteran has submitted new and material 
evidence to warrant reopening his claim.  The medical 
evidence is "new" in that it has not been previously 
considered.  Much of the evidence is cumulative of previously 
considered evidence in that it confirms the veteran's 
diagnosed anxiety and somatic complaints, without relating 
any gastrointestinal disorder to service.  However, the 
additional private medical records include a December 1965 
barium study of the veteran's colon, which revealed some 
irritability and irregularity of the mucosa without 
ulceration, and an UGI, which revealed duodenitis.  VA 
outpatient and hospital records covering the period from 
January 1993 to November 1996 include a February 1993 
hospital admission for complaints of abdominal pain and 
rectal bleeding.  The VA physician noted a previous diagnosis 
of diverticulosis by barium enema in August 1992.  A 
September 1994 VA outpatient clinical record noted an acute 
exacerbation of the veteran's diverticulitis.  Also, the 
additional lay evidence includes an Air Force colleague, who 
confirms that the veteran suffered an outbreak of food 
poisoning during service. 

Some of the additional medical evidence shows additional 
gastrointestinal disabilities in recent years, including 
diverticulitis, and some of the lay evidence is supportive of 
the veteran's inservice episode of food poisoning.  The Board 
finds that this additional evidence, in connection with the 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Thus, 
it follows that the claim for service connection for 
gastroenteritis, to included diverticulosis, has been 
reopened.  The Board must now turn to the question of whether 
the veteran's claim is well grounded.  Winters, supra; 
Elkins, supra.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (1999).  However, "[a] determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be competent evidence of a current disability, usually 
shown by medical diagnosis; (2) There must be evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence; and (3) 
There must be competent evidence of a nexus between the 
inservice injury or disease and the current disability.  Such 
a nexus must be shown by medical evidence.  Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub nom; 
Epps v. West, 118 S. Ct. 2348 (1998); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition. Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In reviewing the record, the Board finds no medical evidence 
of a nexus between a current gastrointestinal disorder, to 
include diverticulitis, and any incident of service, to 
include an episode of gastroenteritis or food poisoning.  In 
the absence of such medical evidence, the Board must deny the 
claim as not well grounded.  Epps, supra.

While the veteran's claims that he has a gastrointestinal 
disorder caused by an incident of service, he has offered no 
competent evidence to establish such a relationship, other 
than his own unsubstantiated contentions.  While the veteran 
is certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. App. 
286, 288 (1992).  The assertions of a lay party on matters of 
medical causation or diagnosis are not sufficient to make a 
claim well-grounded.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992). Since the veteran has 
submitted no medical or other competent evidence to show that 
he currently has a gastrointestinal disorder that is linked 
to military service, the Board finds that he has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that his claim is 
well grounded. 38 U.S.C.A. § 5107.  Since the claim is not 
well grounded, it must be denied.  See Edenfield v. Brown, 8 
Vet. App. 384, 390 (1995). 

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, the Board views its discussion above 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection for the 
claimed disability.  Robinette v. Brown, 8 Vet. App. 69, 79 
(1995).

ORDER

New and material evidence having been presented, the 
veteran's claim of entitlement to service connection for 
gastroenteritis, to include diverticulosis, is reopened; to 
this extent only, the appeal is granted.

The claim for service connection for gastroenteritis, to 
include diverticulosis is denied as not well grounded.



		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals



 

